USDC IN/ND case 3:20-cv-00202-DRL-MGG document 4 filed 05/06/20 page 1 of 3


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 GEORGE DEON JACKSON,

                         Plaintiff,

         v.                                               CAUSE NO. 3:20-CV-202-DRL-MGG

 COUNTY OF LAPORTE et al.,

                         Defendants.

                                        OPINION & ORDER

        George Deon Jackson, a prisoner without a lawyer, filed a complaint that must be liberally

construed. “[H]owever inartfully pleaded, [it] must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Still, under 28 U.S.C. § 1915A, the court must review the complaint and dismiss it if the

action is frivolous or malicious, fails to state a claim, or seeks monetary relief against an immune

defendant. To state a 42 U.S.C. § 1983 claim, a plaintiff must allege: “(1) that defendants deprived him

of a federal constitutional right; and (2) that the defendants acted under color of state law.” Savory v.

Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

        In the complaint, Mr. Jackson alleges that, on August 24, 2019, at the LaPorte County Jail, he

learned that he had unusually high blood pressure due to newly prescribed medications. These

medications also caused him to experience sweating, chest pain, swelling in the legs and feet, and

headaches. Mr. Jackson expressed these medical concerns to Nurse Sandy and Nurse Melissa, but they

downplayed his symptoms, did not measure his vital signs, and did not otherwise examine or treat

him, he says. On September 5, he was transported to a hospital for chest pain, where he was diagnosed

with a heart attack and remained for six days.
USDC IN/ND case 3:20-cv-00202-DRL-MGG document 4 filed 05/06/20 page 2 of 3


        Based on these allegations, Mr. Jackson asserts a claim against Nurse Sandy and Nurse Melissa.

Because Mr. Jackson is a pretrial detainee, “we assess [his] claim under the Fourteenth Amendment

instead of the Eighth Amendment.” Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 856 (7th Cir.

2017). “[T]he Fourteenth Amendment’s Due Process Clause prohibits holding pretrial detainees in

conditions that amount to punishment.” Id. “A pretrial condition can amount to punishment in two

ways: first, if it is imposed for the purpose of punishment, or second, if the condition is not reasonably

related to a legitimate goal—if it is arbitrary or purposeless—a court permissibly may infer that the

purpose of the government action is punishment.” Id. A pretrial detainee can “prevail by providing

only objective evidence that the challenged governmental action is not rationally related to a legitimate

governmental objective or that it is excessive in relation to that purpose.” Kingsley v. Hendrickson, 135

S. Ct. 2466, 2473 (2015). This circuit has held that “medical-care claims brought by pretrial detainees

under the Fourteenth Amendment are subject only to the objective unreasonableness inquiry

identified in Kingsley.” Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018). The complaint states

a plausible Fourteenth Amendment claim against Nurse Sandy and Nurse Melissa.

        Mr. Jackson also names Laporte County as a defendant. To pursue a § 1983 claim against a

local governmental entity, a plaintiff must show that his constitutional injury resulted from that entity’s

official policy or practice. Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). Because

the complaint does not suggest that his injury resulted from an official policy or practice of Laporte

County, he may not proceed against that defendant.

        For these reasons, the court:

        (1) GRANTS George Deon Jackson leave to proceed on a Fourteenth Amendment claim

against Nurse Sandy and Nurse Melissa for money damages for allegedly failing to address his medical

complaints from August 24, 2019, to September 5, 2019;

        (2) DISMISSES Laporte County;



                                                      2
USDC IN/ND case 3:20-cv-00202-DRL-MGG document 4 filed 05/06/20 page 3 of 3


       (3) DISMISSES all other claims;

       (4) DIRECTS the clerk and the United States Marshals Service to issue and serve process on

Nurse Sandy and Nurse Melissa at the Laporte County Jail with a copy of this order and the complaint

(ECF 1) as required by 28 U.S.C. § 1915(d); and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Nurse Sandy and Nurse Melissa to

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claims for which George Deon Jackson has been granted leave to proceed in this screening order.

       SO ORDERED.

       May 6, 2020                                    s/ Damon Leichty
                                                      Judge, United States District Court




                                                  3
